                      UNITED STATES DISTRICT COURT FOR THE
                        NORTHERN DISTRICT OF OKLAHOMA


STEPHEN D.H.,                                          )
                                                       )
                       Plaintiff,                      )
                                                       )
v.                                                     )      Case No. 18-CV-0598-CVE-JFJ
                                                       )
ANDREW M. SAUL,                                        )
Commissioner, Social Security                          )
Administration,                                        )
                                                       )
                       Defendant.                      )

                                     OPINION AND ORDER

       Before the Court is the report and recommendation (Dkt. # 17) of Magistrate Judge Jodi F.

Jayne recommending that the Court affirm the decision of the Commissioner of the Social Security

Administration to deny plaintiff’s claim for disability benefits. Plaintiff timely filed an objection

(Dkt. # 18) to the report and recommendation, and he seeks remand for further review. Defendant

has filed a response to plaintiff’s objection (Dkt. # 19) and plaintiff filed a reply (Dkt. # 20). The

Court has reviewed the record and has conducted a de novo review of those portions of the findings

or recommendations to which objection was made.

                                                  I.

                                            Background

       On December 30, 2015, plaintiff applied for benefits, alleging a disability onset date of July

17, 2015, due to chronic obstructive pulmonary disease (COPD), dyspnea, respiratory failure, and

hypertension. Dkt. # 11, at 30, 232. Plaintiff requested a hearing before an administrative law judge

(ALJ), and that hearing was held on November 7, 2017, in Tulsa, Oklahoma. Id. at 30. Plaintiff

appeared at the hearing and was represented by an attorney. Id.
       1. Plaintiff’s General Characteristics

       Plaintiff, a then-current smoker, was forty years old when he claimed disability. Id. at 41.

He has at least a high school education and is able to communicate in English. Id. Plaintiff last

worked as a gas station and convenience store clerk, until he was let go due to his inability to work

with others, although he testified that he stopped due to stomach pains. Id. at 35-36, 54. At the time

of his hearing, plaintiff weighed between 390 and 410 pounds. Id. at 36. Plaintiff claimed at the

hearing that he sits on a recliner during the day with a CPAP (breathing aid for sleep apnea) at least

five times per month, and every night. Id. Plaintiff spends his days in his garage in front of a

computer, with his legs elevated to alleviate swelling. Id. The swelling is due to edema from

congestive heart failure. Id. Plaintiff exercises until he experiences shortness of breath, and has

begun to manage his food and calorie intake. Id.

       Plaintiff’s sister provided a report showing that plaintiff provides care for his daughter,

helping her with homework and errands, and he provides care for pets. Id. The report also shows

that plaintiff prepares meals daily, cleans and does his laundry with reminders, and goes outside

daily. Id. Other than putting on his shoes and bathing, plaintiff has no problems with performance

of personal care tasks. Id. Plaintiff travels by driving a car, and is able to go out alone. Id. He

spends his time watching television, playing video games, and working with cars. Id. He also

spends time with others, either by playing video games, or otherwise. Id. Plaintiff regularly goes

to the grocery store and picks up his children from school. Id.

       2. Plaintiff’s Medical History

       Between July 19 and July 28, 2015, plaintiff received inpatient treatment at St. John Medical

Center. Id. at 37. Plaintiff had originally gone to the emergency room for abdominal pain that


                                                  2
decompensated into respiratory failure. Id. Plaintiff was admitted to, and stabilized in, the intensive

care unit. Id. Plaintiff appears to have developed pneumonia while at the hospital. Id. Upon

discharge, plaintiff was assessed with “hypercapnic acute respiratory failure caused by a combination

of [COPD], morbid obesity, obstructive sleep apnea, and likely community-acquired pneumonia.

[He] was also assessed with [COPD], umbilical hernia, hypertension[,] and obstructive sleep apnea.”

Id. at 37-38.

        Plaintiff was evaluated in an annual examination at Jenks Family Physicians on August 13,

2015, with complaints of COPD, hypertension, sleep apnea, mixed hyperlipidemia [abnormally high

concentration of fats or lipids in the blood], arthritis, and chronic back pain. Id. at 38. Plaintiff was

measured at sixty-nine inches tall, weighing 356 pounds. Id.

        On February 8, 2016, plaintiff was evaluated by Heather Ranger, Ph. D., for a psychological

consultative examination. Id. He reported depression since childhood, anxiety since early

adulthood, anger, and past suicidal thoughts. Id. He had been prescribed an antidepressant. Id. He

was diagnosed with major depressive disorder. Id.

        On February 10, 2016, plaintiff was evaluated by Tommie Simon, M.D., internal medicine

specialist. Id. Plaintiff complained of breathing problems and chronic pain. Id. He “was in no acute

distress.” Id. His examinations were “negative for wheez[ing].” Id. at 39. His breathing was

unlabored. Id. Plaintiff was diagnosed with COPD, sleep apnea, morbid obesity, chronic pain,

depression, anxiety, and hypertension. Id.

        Plaintiff was again evaluated at Jenks Family Physicians on May 4, 2016, with complaints

of joint pain, sleep apnea, and COPD. Id. Plaintiff requested medication to help him lose weight.




                                                   3
Id. He stated that he was unable to monitor his blood pressure or weight at home due to obesity. Id.

The clinic was unable to measure plaintiff’s weight or blood pressure due to his physical size. Id.

       Plaintiff was evaluated at Oklahoma State University Center for Health Sciences on May 9,

2017, with a reported history of COPD, hypertension, obstructive sleep apnea, morbid obesity, a

smoking history, and bone spurs. Id. Plaintiff weighed 406 pounds. Id. Plaintiff exhibited a

depressed mood. Id. He returned for an evaluation on May 23, 2017. Id. His depression had

improved and he experienced no medication side effects. Id. He weighed 407 pounds. Id. at 40.

Plaintiff returned on June 15, 2017, for further follow up. Id. Plaintiff reported that his shortness

of breath and mood had improved. Id. He weighed 399 pounds. Id. He returned again on

September 18, 2017, and weighed 392 pounds. Id.

       On October 30, 2017, plaintiff underwent a series of X-rays for joint pain. Id. The X-rays

showed no abnormality. Id. The ALJ found that the objective findings do not support any functional

limitations. Id.

       The ALJ also considered an opinion from Brian Lewis, D.O., of Jenks Family Physicians.

Id. The opinion did not show any physical examination but, rather, a record of vital signs and

diagnoses. Id. The opinion included a spirometry report. Id. at 504-05. However, the ALJ gave

little weight to the report because of inconsistencies in it. Id. at 40-41.

       3. The Vocational Expert’s Testimony

       At the disability hearing, the ALJ called vocational expert (VE) Angharad Young, L.P.C.,

a licensed professional counselor, to testify about plaintiff’s previous work history and his ability

to work. Id. at 62, 323. The VE testified that plaintiff has been a cashier clerk, which the VE

described as a semi-skilled job with light exertion; an auto parts clerk, which the VE described as


                                                   4
a skilled job requiring light exertion; a pizza delivery driver, which the VE described as an unskilled

job with medium exertion; and a bouncer, which the VE described as a semi-skilled job with light

exertion according to the Dictionary of Occupational Titles (4th ed. Rev. 1991) [DOT]. Id. at 62-63.

       The ALJ asked the VE a series of hypothetical questions. Id. at 63. The ALJ first asked

whether a hypothetical individual of the plaintiff’s age, education, and past work, who could lift no

more than ten pounds occasionally and less than ten pounds frequently, could sit six hours in an eight

hour day, stand or walk two hours in an eight hour day, could not climb ladders, ropes, or

scaffolding, could occasionally climb ramps, stairs, balance, stoop, kneel, crouch, and crawl, could

perform simple and detailed tasks but not complex tasks, and would be limited to no more than a

normal level of exposure to gases, fumes, dust, odor, or poor ventilation could perform plaintiff’s

past work. Id. The VE responded that the hypothetical would not allow for plaintiff’s past work.

Id.

       The VE was next asked whether this hypothetical individual could perform any other jobs.

Id. The VE answered that the individual could be a document preparer (DOT § 249.587-018; 88,000

positions available), an assembler (DOT § 726.684-110; 98,000 positions available), or a stuffer

(DOT § 731.685-014; 89,000 positions available), which are all unskilled positions with sedentary

exertion according to DOT. Id. at 63-64.

       The ALJ next changed the hypothetical to include an individual who would need to elevate

his legs to waist level or higher at least one to two hours a day. Id. at 64. The VE responded that

the jobs described would not be available according to her information in the DOT, because the

question is outside the scope of the DOT. Id. Plaintiff’s attorney then asked if the VE’s answer

would change if the individual could sit for only forty-five minutes to an hour at a time and had to


                                                  5
walk around five to ten minutes before he could sit again. Id. The VE responded that her answer

would not change, that the individual would not be able to perform the jobs previously stated

according to the DOT. Id. Plaintiff’s attorney then asked if the individual had to miss up to five

days per month whether her answer would change. Id. The VE responded that it would not, because

the individual could miss only one day per month with these jobs. Id. at 65.

       4. The ALJ’s Decision

       On February 1, 2018, the ALJ issued a written decision finding plaintiff not disabled. Id. at

27. The ALJ found that plaintiff had not engaged in substantial gainful activity since July 17, 2015,

that he had severe impairments affecting his ability to work, and that his impairments were not

equivalent to the ones listed in 20 C.F.R., Part 404, Subpart P, Appendix 1. Id. at 33. The ALJ next

formulated plaintiff’s residual functional capacity (RFC), taking into account the medical evidence

and testimony. Id. at 35. The ALJ found that plaintiff could perform “sedentary work,” as defined

by 20 C.F.R. 404.1567(a) and 416.967(a), with additional limitations. Id. Among the limitations

in plaintiff’s RFC was the determination that plaintiff

       is able to lift and/or carry, and push and/or pull ten pounds occasionally and less than
       ten pounds frequently. [He] is able to stand and/or walk for two hours in an eight-
       hour workday and sit for six hours in an eight-hour workday, with normal breaks.
       [He] is unable to climb ladders, ropes[,] or scaffolds. [He] is able to occasionally
       climb ladders, balance, bend, stoop, kneel, crouch[,] and crawl. [He] should avoid
       fumes, odors, dusts, toxins, gases[,] and poor ventilation. [He] is able to perform
       simple and detailed tasks, but not complex tasks.

Id. Based on the RFC and the record, the ALJ found that plaintiff is unable to perform any past

relevant work. Id. at 41. However, the ALJ determined that, “[c]onsidering [plaintiff’s] age,

education, work experience, and [RFC], there are jobs that exist in significant numbers in the

national economy that [plaintiff] can perform.” Id. The ALJ determined, based on the VE’s


                                                  6
testimony, that plaintiff can perform the jobs of document preparer, assembler, and stuffer. Id. at

42.

       On November 8, 2018, the Appeals Council denied plaintiff’s request for review of the ALJ’s

decision. Id. at 5. Plaintiff thereafter sought judicial review. The Court referred the case to the

magistrate judge, who entered a report and recommendation that the Court affirm the

Commissioner’s decision. Dkt. # 17, at 10.

                                                II.

                                       Standard of Review

       Without consent of the parties, the Court may refer any pretrial matter dispositive of a claim

to a magistrate judge for a report and recommendation. FED. R. CIV. P. 72(b). However, the parties

may object to the magistrate judge’s recommendation within fourteen days of service of the

recommendation. Schrader v. Fred A. Ray, M.D., P.C., 296 F.3d 968, 975 (10th Cir. 2002); Vega

v. Suthers, 195 F.3d 573, 579 (10th Cir. 1999). The Court “shall make a de novo determination of

those portions of the report or specified proposed findings or recommendations to which objection

is made.”1 28 U.S.C. § 636(b)(1). The Court may accept, reject, or modify the report and

recommendation of the magistrate judge in whole or in part. FED. R. CIV. P. 72(b).

       The Court may not reweigh the evidence or substitute its judgment for that of the ALJ but,

instead, reviews the record to determine if the ALJ applied the correct legal standard and if his

decision is supported by substantial evidence. Bowman v. Astrue, 511 F.3d 1270, 1272 (10th Cir.



1
       Plaintiff attempts to “incorporate[] by reference” the arguments raised in his opening brief.
       Dkt. # 18, at 5. However, the Court does not consider arguments made in the opening brief;
       it considers only those arguments raised in objection to the report and recommendation. 28
       U.S.C. § 636(b)(1).

                                                 7
2008). Substantial evidence is “such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” O’Dell v. Shalala, 44 F.3d 855, 858 (10th Cir. 1994). “A

decision is not based on substantial evidence if it is overwhelmed by other evidence in the record or

if there is a mere scintilla of evidence supporting it.” Hamlin v. Barnhart, 365 F.3d 1208, 1214 (10th

Cir. 2004). The Court must meticulously examine the record as a whole and consider any evidence

that detracts from the Commissioner’s decision. Washington v. Shalala, 37 F.3d 1437, 1439 (10th

Cir. 1994).

       The Social Security Administration has established a five-step process to review claims for

disability benefits. See 20 C.F.R. § 404.1520. The Tenth Circuit has outlined the five step process:

       Step one requires the agency to determine whether a claimant is “presently engaged
       in substantial gainful activity.” [Allen v. Barnhart, 357 F.3d 1140, 1142 (10th Cir.
       2004)]. If not, the agency proceeds to consider, at step two, whether a claimant has
       “a medically severe impairment or impairments.” Id. An impairment is severe under
       the applicable regulations if it significantly limits a claimant’s physical or mental
       ability to perform basic work activities. See 20 C.F.R. § 404.1521. At step three, the
       ALJ considers whether a claimant’s medically severe impairments are equivalent to
       a condition “listed in the appendix of the relevant disability regulation.” Allen, 357
       F.3d at 1142. If a claimant’s impairments are not equivalent to a listed impairment,
       the ALJ must consider, at step four, whether a claimant’s impairments prevent her
       from performing her past relevant work. See id. Even if a claimant is so impaired,
       the agency considers, at step five, whether she possesses the sufficient residual
       functional capability to perform other work in the national economy. See id.

Wall v. Astrue, 561 F.3d 1048, 1052 (10th Cir. 2009).

                                                 IV.

                                              Analysis

       Plaintiff raises three objections. Plaintiff’s first objection seems to be that the ALJ

improperly discounted plaintiff’s testimony as inconsistent or not credible. Dkt. # 18, at 7. The

second objection is that the ALJ did not factor in plaintiff’s BMI in the obesity determination, and


                                                  8
that he failed to account for plaintiff’s obesity. Id. at 10. Plaintiff’s third objection is that the ALJ

erred in the COPD determination, and that he should have considered spirometry reports. Id. at 18.

        1. Plaintiff’s “Consistency” or “Credibility” Argument

        Plaintiff argues that the ALJ did not consider his testimony regarding his subjective

complaints. Id. at 7. Specifically, plaintiff argues that “[t]he ‘consistency’ / ‘credibility’ analysis

of a plaintiff’s subjective complaints and testimony under SSR 16-p applies to both medical evidence

that an ALJ lists in the decision as well as that which the ALJ omits.” Id.

        Social Security Ruling 16-3P states: “We will consider an individual’s statements about the

intensity, persistence, and limiting effects of symptoms, and we will evaluate whether the statements

are consistent with objective medical evidence and the other evidence.” SSR 16-3P, 2017 WL

5180304, at *6. The ALJ did consider plaintiff’s testimony concerning his subjective limitations,

and he explained why he did not give them great weight: they conflicted with the medical evidence.

See Dkt. # 11, at 37. For example, plaintiff stated in his testimony that he elevates his legs during

the day to alleviate swelling due to edema caused by congestive heart failure. Dkt. # 11, at 36.

However, plaintiff does not identify any medical reports establishing treatment of elevating his legs

due to congestive heart failure; he simply states that the ALJ did not consider his congestive heart

failure. Concerning plaintiff’s congestive heart failure, the ALJ considered plaintiff’s May 4, 2016,

visit to Jenks Family Physicians in which his cardiovascular examination was normal. Id. at 39.

This conflicts with plaintiff’s testimony that his congestive heart failure requires that he elevate his

legs. Thus, the ALJ acted within his discretion in discounting plaintiff’s testimony because it

conflicted with the medical evidence. That one examination showed “worsening [congestive heart

failure]” is insignificant, because the ALJ is not required to discuss all of the medical evidence. See


                                                   9
Clifton v. Chater, 79 F.3d 1007, 1009-10 (10th Cir. 1996) (“The record must demonstrate that the

ALJ considered all of the evidence, but an ALJ is not required to discuss every piece of evidence.”).

        Further, when questioning the VE, the ALJ asked whether the hypothetical individual could

perform the jobs stated if he had to elevate his legs to waist level or higher at least one to two hours

a day. Id. at 64. The VE responded that this question was outside the scope of the DOT. Id.

Therefore, it is clear that the ALJ considered plaintiff’s testimony regarding his subjective

complaints. The Court finds that plaintiff’s first objection should be denied.

        2. Plaintiff’s Obesity and Body Mass Index (BMI) Argument

        Plaintiff next argues that the ALJ did not consider plaintiff’s obesity. Dkt. # 18, at 10.

Specifically, plaintiff argues that “[t]he [ALJ] did not properly address the 60 BMI . . . obesity issue

and . . . the ALJ’s discussion of obesity w[as] cursory and basically boilerplate.” Id.

        “Social Security Ruling 02-1p requires a claimant’s obesity to be factored into the RFC.”

Razo v. Colvin, 663 F. App’x 710, 716 (10th Cir. 2016) (unpublished) (citing SSR 02-1p, 2002 WL

34686281, at *1 (Sept. 12, 2002)). The ALJ found at step two that plaintiff’s obesity is severe. Dkt.

# 11, at 33. Therefore, he was required to discuss “any functional limitations resulting from the

obesity” in formulating the RFC assessment. SSR 02-1p, 2002 WL 34686281, at *17. However,

obesity considerations may be “subsumed within the discussion of [a claimant’s] other medical

conditions.” Razo, 663 F. App’x at 716.

        The ALJ thoroughly considered plaintiff’s medical conditions and his obesity. The ALJ

considered plaintiff’s testimony that he weighed between 390 and 410 pounds. See Dkt. # 11, at 36,

53. He also noted plaintiff’s sister’s report that plaintiff has issues putting on shoes and has lost his

breath while bathing. Id. at 36. He referenced nine medical visits plus one X-ray for joint pain. Id.


                                                   10
at 37-41. In the RFC, the ALJ determined that plaintiff could perform only “sedentary work,”

presumably due to his obesity. See id. at 35. The ALJ’s findings are consistent with Tenth Circuit

precedent. See Rose v. Colvin, 634 F. App’x 632, 637 (10th Cir. 2015) (finding no error in obesity

evaluation where the ALJ found obesity severe and included specific postural limitations consistent

with the record, but did not specifically mention obesity in the RFC determination). Whether, as

plaintiff argues, his BMI is above a certain level is irrelevant if the ALJ considered plaintiff’s

obesity.2 “[T]he factual record does not support [plaintiff’s] position that [his] obesity, either alone

or in combination with other conditions, precludes [him] from performing [a limited range of

sedentary] work.” Rose, 634 F. App’x at 637 (quoting Howard v. Barnhart, 379 F.3d 945, 948 (10th

Cir. 2004)). The Court finds that the ALJ did consider plaintiff’s obesity and, thus, plaintiff’s

objection is without merit.

        3. Plaintiff’s COPD Argument

        Lastly, plaintiff argues that the ALJ erred in his COPD determination. Plaintiff argues that

        the ALJ [did not] reasonably consider[] plaintiff’s COPD [because he did not
        mention] the ‘severe obstruction’ spirometry report in the medical records. Such a
        conclusion is contrary to the Clifton holding that an ALJ is required to discuss
        uncontroverted evidence that he chooses not to rely upon as well as significantly
        probative evidence that he rejects.

Dkt. # 18, at 18.

        The ALJ considered plaintiff’s COPD to be a severe impairment at step two. Dkt. # 11, at

33. At step three, the ALJ determined that the severity of the COPD did not equal the severity of one



2
        Oddly, plaintiff seems to reverse his position that the ALJ did not consider plaintiff’s BMI.
        See Dkt. # 18, at 12 (“Plaintiff never contended that the lack of mention of a BMI was error
        per se. It was and remains plaintiff’s position that the ALJ failed to properly evaluate and
        discuss this plaintiff’s obesity.”).

                                                  11
of the listed impairments in the appendix of 20 C.F.R. § 404. Id. The ALJ then considered

plaintiff’s testimony, his sister’s report (although not given much weight), and nine medical visits.

Id. at 36-41. In the testimony, the ALJ noted plaintiff’s smoking habit and shortness of breath. Id.

at 36. He noted from the sister’s report that plaintiff had trouble breathing while bathing. Id. The

ALJ noted the July 2015 hospital visit, in which plaintiff checked in to the emergency room for

“abdominal pain and . . . respiratory failure.” Id. at 37. The ALJ noted the COPD diagnosis from

this hospital visit. Id. at 38. From the visit with Dr. Simon, the ALJ noted plaintiff’s breathing

problems and assessment for COPD. Id. at 38-39. In response to these findings, the ALJ made an

RFC determination that plaintiff’s sedentary work was limited to avoidance of fumes, odors, dusts,

toxins, gases, and poor ventilation. Id. at 35. These findings clearly considered plaintiff’s COPD.

Accordingly, the Court finds that the ALJ did not err in his COPD determination.

       Plaintiff’s argument that the ALJ failed to consider his spirometry report from the medical

records is equally unpersuasive and without merit. The ALJ must discuss evidence that is

inconsistent with the RFC, but he is not required to discuss every piece of evidence in the record.

Clifton, 79 F.3d at 1010 (The ALJ “must discuss the uncontroverted evidence he chooses to rely

upon, as well as significantly probative evidence he rejects.”) (citation omitted). Further, the ALJ

did consider one of the reports by Dr. Lewis, although he did not specifically mention the spirometry

report. See Dkt. # 11, at 40-41, 504-05. However, he gave little weight to Dr. Lewis’s report

because of inconsistencies in the report. Id. at 40-41. Plaintiff does not challenge the amount of

weight given to the report, or its effects on the RFC determination. Therefore, the Court finds no

error in the ALJ’s failure to discuss the spirometry report.




                                                 12
          Finally, the Clifton holding is not contrary to the ALJ’s finding, as plaintiff argues. In

Clifton, the Tenth Circuit held that an ALJ must explain findings at step three of his analysis.

Clifton, 79 F.3d at 1009. The case had nothing to do with an RFC determination at step five, as

plaintiff seems to argue.        Further, the ALJ in plaintiff’s case exhaustively explained his

determination at step three, which is in line with the Clifton holding. See Dkt. # 11, at 33-35. The

Court finds that the ALJ’s decision follows the holding from Clifton. Plaintiff’s third objection is

denied.

                                                    V.

                                               Conclusion

          The Court has conducted its de novo review of the record related to plaintiff’s objections, and

concludes that the ALJ did not err in finding plaintiff not disabled. The magistrate judge’s report

and recommendation should be accepted. The Court finds that the Commissioner’s decision should

be affirmed.

          IT IS THEREFORE ORDERED that the report and recommendation (Dkt. # 17) is

accepted, and the Commissioner’s decision is affirmed. A separate judgment is entered herewith.

          DATED this 18th day of February, 2020.




                                                    13
